Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, with reference to representative claim 1, the term “near” is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, in view of the context of the claim, Examiner has considered the “near”-related claim limitations to read on any arrangements not expressly disclosed as “far away from”.

Regarding claims 2-10 and 12-14, the claims are rejected due to their dependence on claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota (JP 2003-47666A; a translated copy is attached).

	Regarding claim 1, as best understood, Mizota discloses a water tank apparatus for use with a radiotherapy system (Abstract, par. [0070]), comprising:
	a base, a first side wall, a second side wall, a first end wall, a second end wall, and a top wall, together defining a tank structure (6), wherein an aperture is defined in the top wall near at least one of the first end wall or the second end wall, and an upstanding rim (9) surrounding the aperture (par. [0029]-[0037], [0055]-[0060], fig. 8); and
	a sensor mounting body (14) fixed within the tank structure, the sensor mounting body (14) configured to locate a radiation sensor (5), the radiation sensor (5) located in a fixed position within the tank structure to detect radiation at a movable point (sensor 5 movable in 3D; par. [0030], [0057] fig. 1, 8).
	Mizota does not expressly disclose the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mizota so that the movable point is equidistant from the first side wall, the second the side wall, the top wall, and the base 
since it has been held that where the general conditions (in this case, the movable point) of a claim are disclosed in the prior art, it is not inventive to discover the optimum 
	One would have been motivated to choose the equidistant point to get radiation measurements at the center of the water tank apparatus.

	Regarding claim 2, as best understood, Mizota modified teaches the apparatus as claimed in claim 1, wherein the sensor mounting body (14) comprises a wall extending from the base (of 6) and including at least one aperture by which the radiation sensor is mounted in the fixed position (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 3, as best understood, Mizota modified teaches the apparatus as claimed in claim 1, wherein the base, the first side wall, the second side wall, the first end wall, the second end wall, and top wall are part of a single unit (6) and inherently have thicknesses (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).
	Mizota modified does not expressly disclose wherein the base, the first side wall, the second side wall, the first end wall, the second end wall, and top wall have a constant thickness.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Mizota so that the base, the first side wall, the second side wall, the first end wall, the second end wall, and top wall have a constant thickness since it has been held that where the general conditions (in this case, the thicknesses of various parts of a single unit) of a claim are disclosed in the 
	One would have been motivated to use a constant thickness to simplify manufacturing of the water tank as compared to using non-uniform thickness.

	Regarding claim 5, as best understood, Mizota modified teaches the apparatus as claimed claim 1, further comprising a mounting plate (7) configured to mount the tank structure (6) to a patient bearing couch (22) of a radiotherapy system (Mizota, Abstract, par. [0045], [0070]).

	Regarding claim 6, as best understood, Mizota modified teaches the apparatus as claimed in claim 5, wherein the mounting plate (7) includes a structure that is engageable in an indexing formation on the couch (22) so as to retain the structure of the tank (6) in an indexed position on the couch (22; Mizota, Abstract, par. [0045], [0070]).

	Regarding claim 7, as best understood, Mizota modified teaches the apparatus as claimed in claim 1, further comprising a radiation sensor (5) connected to the sensor mounting body (14; Mizota, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 8, as best understood, Mizota modified teaches the apparatus as claimed in claim 7, wherein the point at which the radiation sensor (5) detects Mizota, Abstract, par. [0029]-[0037], [0055]-[0060], fig. 1, 8).

	Regarding claim 9, as best understood, Mizota modified teaches the apparatus as claimed in claim 7, wherein the radiation sensor is a dosimeter (Mizota, claim 1).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claim 1 above, and further in view of Li (US 2010/0119033 A1).

	Regarding claims 4 and 14, as best understood, Mizota modified teaches the apparatus as claimed in claim 1, but does not expressly disclose at least one polymer block located on top of the top wall or located adjacent to at least one of the first side wall or the second side wall.
	Li discloses at least one polymer block (cylindrical polystyrene) used in conjunction with a water tank (par. [0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the Li to include at least one polymer block located on top of the top wall or adjacent to at least one of the first side wall or the second side wall, since the rearrangement of parts has been held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C).
	One would have been motivated to use such a polymer block to aide in calibration.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claim 9 above, and further in view of Xing (US 2015/0360056 A1).

	Regarding claim 10, as best understood, Mizota modified teaches the apparatus as claimed in claim 9, but does not expressly disclose the dosimeter includes a Farmer chamber.
	Xing discloses a dosimeter includes a Farmer chamber (par. [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the teachings of Xing so that the dosimeter includes a Farmer chamber.
	One would have been motivated to do so due to the reliability of Farmer chamber-based dosimeters.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizota as applied to claim 9 above, and further in view of Li and Matsushita (US 2015/0090892 A1).

	Regarding claim 11, as best understood, Mizota modified teaches an apparatus according to claim 9 (see rejections of claims 1, 7, and 9 above).
	Mizota modified further teaches a method of detecting radiation from a radiotherapy system (Mizota, Abstract, par. [0070]), comprising:
	connecting a dosimeter sensor (5) to the apparatus (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8);
	filling the tank structure with water to a level within the upstanding rim that is higher than the top wall (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8);
	measuring the radiation with the beam directed through the top wall and base (Mizota, par. [0029]-[0037], [0055]-[0060], fig. 8).
	Mizota modified does not expressly disclose positioning the apparatus in the radiotherapy system such that the radiation detection point is located at an isocenter of a radiation beam of the radiotherapy system; and measuring the radiation with the beam directed through at least one of the first side wall or the second the side wall.
	Li discloses a radiation detection point is located at an isocenter of a radiation beam of a radiotherapy system (par. [0027], [0091]).
	Matsushita discloses measuring radiation with a beam directed at various angles and through various walls of a container (par. [0039]-[0041]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the teachings of Li and Matsushita to include positioning the apparatus in the radiotherapy system such that the radiation detection point is located at an isocenter of a radiation 
	One would have been motivated to do so to improve detection accuracy and collect measurements at a variety of angles.

 	Regarding claim 12, as best understood, Mizota modified teaches the method as claimed in claim 11, further comprising: measuring radiation with a direction of radiation being from the top wall to the base, from the first side wall to the second side wall, from the base to the top wall, and from the second side wall to the first side wall (Matsushita, par. [0039]-[0041]; see rejection of claim 11 above).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Mizota in view of the further teachings of Matsushita.
	One would have been motivated to do so to collect measurements at a variety of angles.

	Regarding claim 13, as best understood, Mizota modified teaches the method as claimed in claim 11, further comprising; placing a polymer block (cylindrical polystyrene) on at least one of, the top wall or adjacent to at least one of the first side wall or the second a side wall (Li, par. [0091]); and
	measuring radiation with the beam directed through the polymer block, the at least one of the top, the first side wall, or the second side wall, and the radiation detection point (Li. par. [0091]).
Mizota in view of the further teachings of Li, since the rearrangement of parts has been held to be an obvious matter of design choice. See MPEP 2144.04 (VI)(C).
	One would have been motivated to use such a polymer block to aide in calibration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884